DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant, in the After Final Response of Mar 31, 2022, has proposed amendments to the claims to resolve the issues under 112(b) and 112(d), the claims having no previous prior art rejections. Accordingly, the rejections under 35 U.S.C. 112 and the finality are withdrawn. The proposed amendments to the claims of the After Final Response has been entered.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment to claim to address antecedent issues was given in a communication received from Joseph Ziebert (Registration No. 35,421) on Apr 4, 2022.
The application has been amended as follows: 
Claim 9, line 15, before “sound”, change “the” to
	-- a --
Claim 9, line 17, before “sound”, change “a” to
	-- the --
Allowable Subject Matter
Claims 1 – 3, 6, 8 – 9, 12 – 13, 15, 17 – 27 are allowable. The following is a statement of reasons for the indication of allowable subject matter: While the closest prior art being Lezzoum et al. (U.S. Patent Application Publication 2021/0097980), Jarvinen et al. (U.S. Patent Publication 9,955,280) and Chisu et al. (U.S. Patent Application Publication 2018/0373488) teaches analyzing captured environmental sound and adjusting audio output based on a property of the environmental sound, the prior art does not teach, alone or in combination, nor would it be obvious, to obtain the environmental audio from two microphones to determine from a comparison of the environmental audio obtained from each microphone an arrival direction of the environmental audio relative to the audio system/device and deriving environmental audio conditions utilizing an analysis of the environmental audio from the two microphones, as well as directly utilizing the direction of arrival, in order to adjust how the generated audio is presented by a sound output device, as claimed by claims 1, 9 and 15 in combination with other limitations of the claims, thus providing an enhanced user listening experience by ensuring that the audio generated and presented is properly adjusted for listening by establishing and utilizing more specific information related to the sound environment surrounding the audio device.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
This application is in condition for allowance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID F SIEGEL whose telephone number is (571)272-5715. The examiner can normally be reached M-W 6:30am - 3pm, Th-F 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on 571-272-7547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID SIEGEL/Examiner, Art Unit 2653   
/FAN S TSANG/Supervisory Patent Examiner, Art Unit 2653